Case 1:18-cv-02182-JPH-TAB Document 91 Filed 06/23/20 Page 1 of 2 PageID #: 897




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7                     )
 TRUSTEE for ITT EDUCATIONAL                          )
 SERVICES, INC., ESI SERVICE CORP. and                )
 DANIEL WEBSTER COLLEGE, INC.,                        )
                                                      )
                        Plaintiff,                    )
 v.                                                   )      Case No. 1:18-cv-02182-JPH-TAB
                                                      )
 KEVIN MODANY                                         )
                                                      )
                        Defendant.                    )

          ORDER GRANTING STIPULATION SEEKING STAY OF DISCOVERY
                 TO ENGAGE IN SETTLEMENT DISCUSSIONS

        This matter coming to be heard on the Parties’ Stipulation Seeking Stay of Discovery to

 Engage in Settlement Discussions, all parties entitled to notice having been given due notice, and

 the Court being fully advised of the premises, for good cause shown:

        IT IS HEREBY ORDERED that the parties are to engage a third-party mediator and

 engage in good faith settlement negotiations within 60 days of this Order. If the parties cannot

 agree on a mediator within two weeks of this Order, the parties each shall submit a list of no

 more than three names of proposed mediators to the Court and the Court will select a mediator

 from the lists submitted by the parties. The Court further orders that any insurance company that

 may be liable for indemnity for the claims asserted must have someone with full settlement

 authority participate in the mediation.

        IT FURTHER IS ORDERED that discovery shall be stayed from July 1, 2020 to August

 30, 2020 (“Stay Period”) to facilitate the parties’ settlement discussions. During the Stay Period,

 (A) the parties will refrain from (i) exchanging additional written discovery requests, responses

 to outstanding written discovery requests, correspondence related to written discovery requests,

                                                  1
Case 1:18-cv-02182-JPH-TAB Document 91 Filed 06/23/20 Page 2 of 2 PageID #: 898




 and filing any discovery-related motion, and (ii) serving subpoenas on third parties requesting

 the production of documents during the Stay Period; (B) the parties may notice, but not take

 depositions; and (C) the parties may continue to prepare their respective cases, including,

 without limitation, reviewing documents and performing legal research.

        THE COURT FURTHER ORDERS that the current case management plan be amended

 as follows:

    •   Completion of Non-Expert Discovery
              Amended Deadline: October 31, 2020

    •   Plaintiffs’ Expert Disclosure & 26(a)(2) Report Deadline
                Amended Deadline: December 7, 2020

    •   Defendant’s Expert Disclosure & 26(a)(2) Report Deadline
              Amended Deadline: January 11, 2021

    •   Close of Expert Discovery
               Amended Deadline: February 26, 2021

    •   Dispositive Motions Deadline
               Amended Deadline: April 23, 2021

    •   Motions in Limine Deadline (Experts)
              Amended Deadline: May 21, 2021

    •   Final Witness List Deadline
               Amended Deadline: June 18, 2021

    •   Trial (10 days)
                Amended Deadline: August 2021

 SO ORDERED.


 June 23, 2020                                         _______________________________
                                                        Tim A. Baker
                                                        United States Magistrate Judge
                                                        Southern District of Indiana

 Distribution to all counsel of record via ECF.

                                                  2
